IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-40924
                        Conference Calendar
                         __________________


TRACEY W. MURPHY,
a/k/a Shakim Supreme,

                                     Plaintiff-Appellant,

versus

UNIDENTIFIED RAMIREZ, Lt.;
CURTIS STARR, CO III,

                                     Defendants-Appellees.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:95-CV-162
                         - - - - - - - - - -
                            April 17, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Tracey W. Murphy appeals the dismissal of his 42 U.S.C.

§ 1983 complaint for failure to exhaust administrative remedies.

We have examined Murphy's arguments and the record and find no

error in the reasons stated by the magistrate judge.    Murphy v.

Unidentified Ramirez, No. 6:95-CV-162 (E.D. Tex. Nov. 8, 1995).

Murphy's appeal is dismissed as frivolous.    5th Cir. R. 42.2.

     We caution Murphy that any additional frivolous appeals

filed by him will invite the imposition of sanctions.     To avoid

sanctions, Murphy is further cautioned to review any pending



       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                          No. 95-40924
                               -2-

appeals to ensure that they do not raise arguments that are

frivolous because they have been previously decided by this

court.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.